 

Case 3:19-0\/- 00563- W|A Document 1 Filed 04/01/19 Page 1 of 10

151/renews 1501/13 \YLLE\E'\J/_l
g l m\\w(<gl:$,r;z S`T ED STATES DISTRICT COURT FOR
L,n/\§D

\erst 0 '\’

 

1) FEDERAL NATIONAL MORTGAGE
' ASSOCIATION, '§ BY N.T.C.)

Daniel 'I`hompson “Vice President
NATIONWIDE TITLE CLEARING, INC.
As misrepresented vice President of
FANNIE MAE a G.S. Enterprise

2100 Alt. 19 North,

Palm Harbbr, FL 34683

2) MARTHA E. VON ROSENSTIEL, P.C.

Martha E.Von Rosenstiel, Esq. N0.52634

And: Heather Riloff`, Esquire, No. 309906_

And: Jeniece D. Davis, Esq/ No. 2\08967-_

And: Tyler J. Wilk, Esq. N0.322247_

as misrepresented attorneys of its Fabricated Plaintiffs
“F ederal National Mottgage Association Fannie Mae”

and, “Prof- 2013- 83 -Legal Title Trust, by US BANK”
649 South Avenue, Suite 7

Secane, PA 19018

Ph (610)-328-2887

3) HLAD]K ONORATO & FEDERMAN, LLP FIRM

Stephen M I-Iladik

ERIC J PHILLIPS and

Lauren L. Schuler

as misrepresented attorneys of its Fabricated PlaintiH`s
“Federal, N'ational Mortgage Asso¢iation Fannie Mae”
and, “Prof~ZOlB-S3-Legal Title Trust, by US BANK”

4) McCABE, WEISBERG & CONWAY,/P.C.
Attomey Joseph F. Riga N0.57716_ `

123 South Broad Street, Suite 1400,
Philadelphia, Pennsylvania, 19109_

As Attomeys that allegedly

(5) “JPMorgan Chase Bank, N,A. s/b/m/
Chase Home Finance LLC, s/b/m/ ’
Chase Manhattan Mortgage Corporation,”
As Alleged Modiflcator Loan on 2015
Loan N. 1764018817 Luzeme County.
Chase 780 Kansas, Floor 2,_

Monroe Louisi`ana, 71203-4774”

DISTRICT OF PENNSYLVANIAi

CaseN. 3: l cf€`\/ 563

 

F|LED
SCHANTON

APR 0 1 2019
< I

PER
DE TY CLERK

 

Case 3:19-C\/-00563-W|A Document 1 _Filed 04/01/19 Page 2 of 10 '

6) FAY SERVICING, LLC. _

FAY FINANCIAL, LLC_

a)---Charlie Blum

b)---David Pope _

c)---Claudia Lozad'a

Allegedly Assigned by FANN]E MAE
440 LaSalle Street, 20°‘_ Floor
Chicago, IL 60605_

7) Attomey Chris Cullen Case N.

 

2 West Olive Street
Scranton PA 18508
Ph. 570-344-6256
Ph.570-575-0901

8) JPMORGAN CHASE BANK, N.A.
3415 VISION DRIVE
COLUMBUS OHIO 43219-6009

v 9) Chase Home Finance LLC
3415 Vision Drive
Columbus, Ohio 43219-0542

10) Esquire Candidus K. Doughexty
~ SWARTZ CAMPBELL LLC

as Attomeys For McCabe in the

W.D. case 2;12-cv-971 MPK

50 South 16th Street

Two Liberty Place 28th Floor

Philadelphia, PA 19102

phila-efiling@swartzcampbell.com

\11) Attomey David E. Schwager

CHARITON, SCHWAGER & MALAK

as misrepresented Local attorneys for Fabricated Plaintiffs
“F ederal National Mortgage Association Fannie Mae”

and, “Prof-2013-S3-Legal Title Trust, by US BANK”
2013 McCabe case 2013-2329

138 South Main Street

Wilke`s-Bane Pa 18703

palaw@charitonschwager.com

(12) Neuberger Berman Investment Advisers, LLC
C/O NATIONWIDE TITLE CLEARING, INC.
2100 Alt. 19 North,

Palm Harbor, FL 3'4683

 

Case 3:19-cV-00563-W|A . Document 1 Filed 04/01/19 Page 3 of 10

(13) E. Lance

NATIONWIDE TITLE CLEARANCE
As participant in alleged assignment
By FANNIE MAE

2100 ALT 19 NOIth

Palm Harbor, FL. 34683

(14) Moses & Gelso ,
' Stephen Molitoris
And Peter J. Moses present on Friday

 

17, 2017, at mediation Luzerne Co. Case N.
120 South Franklin .
Wilkes-Barre PA 18703

(15) AttA Joseph P. Giovannini
Boldrini former lawyer present at
at judge Gelb on May 22, 2017.
_400 Third Avenue as

Kingston PA 18704

(16) MICHAEL SHUCOSKY
Luzerne County Courthouse 111 Floor
As Court Administrator

200 N. River Street

Wilkes-Barre, PA 18711

(17 ) Hon. Judge Lesa Gelb

Luzerne County Courthouse III Floor
AS Judge For wrong foreclosure
2013-2329 and 2016-3597

200 N_ River Street -

Wilkes-Barre Pa, 18711

(18) Mrs loan Hoggarty Prothonotary

Luzerne County Courthouse HI Floor <
Overseas County office of Records.

200 N. River Street

Wilkes-Barre Pa, 18711

(19) James L_ Haddock D. Proth.
Prothonotary OHice III Floor
Falsifying Court Order

Luzerne County Court House
Wilkes-Barre, Pa 18711

(20) BRIAN M. SZUMSKI, Sheriff

Luzeme County Courthouse Basement

Re certifying sevices on 2017- 2018

200 N. River Street

Wilkes-Barre Pa, 18711 ' 3

 

(21) DONALD KRESESKI, Dep. Sheriff
Luzeme County Couithouse Basementl

In re service County documentation

200 N. River Street

Wilkes-Barre Pa, 18711

(22) Mark P. Mc. Andrew, Sheriff
Servicing cour g
200 N. Washington Avenue (Life-Bldg)_ ~ Case N.

Case 3:19-cV-00563-W|A Document 1 Filed 04/01/19 Page 4 of 10

 

 

Scranton, PA 18503

(26) Officer DELUCC[E Deputy Sheriff

As alleged servicer of Document to Plaintiff.
200 N. Washington Avenue (Life Bldg)
Scranton, PA 18503

(27) Seterus Inc_

Shawann Hampton as misrepresented
(“Foreclosure Specialist”)

For alleged FANNIE MAE

14523 SW. Millikan Way, Suite 200
Beaverton, OR 97005 _

(28) a) Dave Ritter & b) Kim Salter
Commission Economic Opportunity

As officials for Luzerne County

165 Amber Lane

P. O. BOX 1127

Wilkes Barre, Pa 18703-1127

ceo@sunlink.net

(29) Rosemary Lavelle And Ellen Mason
CCCS & ACCS of NEPA, »
As oHicial,for Luzeme County

401 Laurel Street

Pittston Pa 18640 ,
Rosemary L. Lavelle@advantageccs.org
and: Ellen M. Mason@advantageccs.org

 

(3 0) PROF-2013 83 LEGAL TITLE TRUST lI,
BY U.S. BANK NATIONAL ASSOCIATION;
AS LEGAL TITLE TRUSTEE

As allegedly assigned by FANNIE MAE

60 Livingston Avenue, EP-l\/H\I- WS3D,
Attention Structured Finance Services-PROF,
ST_ PAUL, MN 55107

 

Case 3:19-cV-00563-W|A Document 1 t Filed 014/01/19 Page 5 of 10 7

‘ 32) “JPMorgan Chase Bank NA”:

107_90 Rancho Bemardo Road as
Alleged McCabe Plaintii? case 2013-2329
San Diego, Califomia 92127 ` b

33) Chase Loss & Mitigation
P.O. Box 24696
Columbus Ohio, 43222

Case N,

 

34) LUZERNE COUNTY
deputy Diversionaty F. Program
Luzerne County Main Courthouse
vIn his official capacity

Attomey Sam Falcone Jr.

200 N. River Street
Wilkes-Barre, Pa 1871 1

35) Clerk of the Court “lh”
USDC,_for the_ M]_)_of_PA
Personally only and not in
oHicial capacity

235 N. Washington Avenue
Scranton PA 18503

36_) Clerk of the,Court

USCA F or TH[RD C[RCUIT
Personally only and not in
OHicial capacity

601 Market Street
Philadelphia PA 19106

36) Clerk of the Court John Doe
USDC_ for the_ WD _o_f PA
Personally only

700 Grant Street Room #3110
Pittsburg PA 15219

Ph. 412-208-7500

37) Shellpoint Mortgage Servicing
P 0 Box 10826
Grenville, SC 29603-

@Ws

 

 

 

Case 3:19-cV-00563-W|A Document 1 Fi|'ed 04/01/19 Page 6 of 10

 

JURISDICTION

This U. S. District Court has Jurisdiction on this matter pursuant to 18 USC # 1964(a) and
' pursuant to 28 Usc`# 1343(3) (1)(2)(3)(4)_ l 28 Usc 1331(a)
CAUSE OF ACTION

Pursuant to 18 USC # 1964 (c)

Pursuant to 42 USC # 1985 Conspiracy to interfere with civil rights

Pursuant to 15 USC # 1640 Civil liability.

Pursuant to 28 Usc # 1343(a) (1)(2)(3`)(4)
Based Defendants conduct" of an enterprise through a pattern of racketeering activity :
sections 891-894 (relating to extortionate credit transactions),
892- “Making-extortionate extension of credit”
894 “Collection of extension of credit by extortionate means”
1512 ( relating to tampering with a witness, victim, or an informant),
‘ 1512 (a)(2) “Defendants * in conspiracy used the'hoax of Foreclosure (physical force or the threat of 4
physical force against any M, or attempts to do so,) with intent to:
` (A) influence, delay, or prevent the testimony of A. Boldrini in the an official proceeding;
section 1028(A) (5) (aggravated identity theft) * any provision contained in chapter 63 (relating to mail,
bank, and wire fraud); Section 495: Contracts, Deeds, and Power of Attomeys
section 1343 (relating to wire fraud), having devised or intending to devise anylscheme or artifice to
defraud or for obtaining money or property by means of false or fraudulent pretenses, representations,
or promises, transmits or causes to be transmitted by means of wire, radio, or television
communication in interstate or foreign commerce, any writings, signs, signals, pictures, or sounds for
the purpose of executing such scheme or artifice, section 1344 (relating to financial institution fraud),
section 1513 (e) (relating to retaliating against a witness, victim, or an informant and livelihood

6

 

 

l Case 3:19-cV-00563-W|A Document 1 Filed 04/01/19 Page 7 of 10

 

A’LLEG`ATIONS rN CoNsPrRAcY

f

1) All Defendants acted in conspiracy with one or more conspirator and are liable in conspiracy

2) Plaintiff Antonello Boldrini has been victim of Identity theft since 2013 which has been
discovered on May 3, 2018 where several Defendant official of Luzeme County in conspiracy
with Defendants lawyers debt collector after corruptly have taken illegally Antonello -Boldrini’ s
life for two years in court tampering with his social security number and other information the
Defendants making extortionate extension of credit to defraud FANNIE MAE falsifying fabricated
a fraudulent Loan Modification tampering for two years in creating afalse Mortgage history

~ payment reporting payments never occurred and on 2005 they defraud Fannie Mae for alleged

several hundred thousand of dollars collect any extension of credit.

3) Plaintiffhave received no money no extension of credit since is not the owner of the property
from 2009 and that improperly was placed under foreclosure on 2013 as retaliation by tampering

with physical forces to impede his court cases against same few Defendants.

l

4) The alleged loan modification non enforceable Boldrini was coerced by his lawyer Luzerne
County Judge consultant local Lawyer for out o town lawyer that placed him improperly into

Luzerne County Foreclosure Diversionary Program made only for property owner . Not for Boldrini.

5) On 2016, same Luzeme County Defendants Officials tried again with Plaintiff Antonello
Boldrini and this time the forged fabricated power of attorney and Assignment' misusing the
Identity of F annie Mae Federal National Mortgage Association the government entity . Because
the Defendants committed several Crimes since April 2015, in order to impede an eventually
Boldrini federal act they engage into a strategy and tricks to impede him to have access in the
,Federal Court system which included an attempt to include him ona class settlement..

7

 

Case 3:19-c\/-00563-W|A Document 1 Filed 04/01/19 Page 8 of 10

6) Because Boldrini did not gave up the Defendants assisted by their potent friend committed
errors in court that consist in several criminal conduct as misrepresented FANNIE MAE as
alteration of proceeding .

7) Violation of Federal Preemption 12 U.S. Code § 1701j-3_ Preemption of due-on-sale

prohibitions a lender may not exercise its option pursuant to a due-on-sale clause upon

 

a transfer where the spouse or children of the borrower become an owner of the property;

8) Defendants in Conspiracy they falsified an hold loan 1764018817

paid by Mortgage Insurance on 2010 and

9) Plaintiff has been since 2004 victim of aelaborated conspiracy that include an

large number of individual that interfered against his life.

9) The Cause of Action still ongoing in numerous cases open in courts

 

DETAlLS INDI.VIDUAL 'CLAIM

COMING S()ON

  11111111 1

8

Case 3:19-cV-00563-W|A Document 1 Filed 04/01/19 Page 9 of 10

REQUEST FQR REL[EF

Plaintiffs will submitt to the Court the list of Request Relief in this action that at this point
is only indicative and not completed and presented with the total of compensatory damages in
an amount deemed at time of trial to be just, fair, and also ~to be add with any further relief as the
Court shall find just and appropriate
The Damages claimed by the Plaintiff`s areincluded but not limited to the follows:
I: Compensatory Damages
ll: General Damages
HI: Restitutionary or disgorgement damages
IV: Special Damages;lncidental damages;Consequential damages;Proximate Cause;
4 V: Punitive Damages; '
VI: Exempla.ry Damages
VII: Treble Damages; 7
“The purposes of Punitive Damages are to punish the Defendant for outrageous misconduct
and to deter the Defendant and others from similar misbehavior in the future. The nature of

the wrongdoing that justifies punitive damages is extremely applicable .

 

Case 3:19-cV-00563-W|A Document 1 Filed 04/01/19 Page 10 of 10

DECLARATION UNDER PENALTY OF PERJURY

The undersigned declares under penalty of perjury that he is the Plaintiff in the above
Action, that he has read the above complain,` and that the information contained therein is true

and correct 28 U.S.C,#1746; 18 U.S.C.# 1746;18 U.S.C.# 1621

RESP TF L UBMI D

/\ April 01, 2019

 

Am ello Boldrini Pro!se

81 Frothingham Street
Pittston Twp, PA 18640
570-262-5207; 570-504-5892
boldriniantonello@yahoo.com

 

